Exhibit 10.31

 

AMENDMENT NO. 1 TO AMENDED AND RESTATED CREDIT AGREEMENT

 

This AMENDMENT NO. 1 TO AMENDED AND RESTATED CREDIT AGREEMENT (this “Amendment”)
dated as of December 28, 2007 is by and among OMNOVA Solutions Inc., an Ohio
corporation (“Borrower”), the financial institutions party to this Amendment, as
Lenders, and JPMorgan Chase Bank, N.A., as Agent for the Lenders. Unless
otherwise specified herein, capitalized terms used in this Amendment shall have
the meanings ascribed to them in the Credit Agreement (as hereinafter defined).

 

RECITALS

 

WHEREAS, Agent, the Lenders named therein and the Borrower are parties to that
certain Amended and Restated Credit Agreement, dated as of May 22, 2007 (as
amended, the “Credit Agreement”); and

 

WHEREAS, the Borrower has requested that Agent and Lenders, and Agent and
Lenders have agreed to, amend the Credit Agreement as described herein upon the
terms and conditions set forth herein;

 

NOW THEREFORE, in consideration of the mutual execution hereof and other good
and valuable consideration, the parties hereto agree as follows:

 

SECTION 1. Increased Commitment Proposal. Borrower has delivered an Increased
Commitment Proposal to Agent and Lenders requesting an aggregate increase in the
Commitments of $10,0000,000 pursuant to Section 1.2(j) of the Credit Agreement.
Subject to the satisfaction of the conditions precedent set forth in Section 9
hereof, (a) the Commitments shall be increased by $10,000,000 and the
Commitments of the Lenders after giving effect to such increase shall be as set
forth on Schedule 1.2 to the Credit Agreement which is hereby amended and
restated in the form of Exhibit A to this Amendment and (b) the terms of the
Additional Commitment shall be the same as the terms of the existing Commitments
and this Amendment shall constitute an Increased Commitment Agreement
effectuating the Additional Commitment.

 

SECTION 2. Amendments to the Credit Agreement. Subject to the satisfaction of
the conditions precedent set forth in Section 9 hereof, the parties hereto
hereby agree to amend the Credit Agreement as follows:

 

(a) Section 7.10 of the Credit Agreement is hereby amended by amending and
restating clause (ii) set forth therein to read as follows:

 

“(ii) make additional investments in its Subsidiaries formed in the United
Kingdom and/or purchase the equity interests of CPPC Decorative Products Co.,
Ltd. and CG OMNOVA Decorative Products (Shanghai) Co., Ltd. held by Chroen
Pokphand Group; provided that (w) no more than $5,000,000 of Revolving Loans in
the aggregate can be used to fund the aggregate amount of all such investments
in its Subsidiaries formed in the United Kingdom through the Stated Termination
Date and no more than



--------------------------------------------------------------------------------

$35,000,000 of Revolving Loans in the aggregate can be used to fund the
aggregate amount of all such purchases of the remaining equity interests of CPPC
Decorative Products Co., Ltd. and CG OMNOVA Decorative Products (Shanghai) Co.,
Ltd. held by Chroen Pokphand Group, which purchases of such equity interests
shall have been consummated on or prior to December 31, 2007, (x) Borrower’s
Availability equals an amount no less than $25,000,000 immediately prior and
immediately after giving effect to any such investment or purchase, (y) after
giving effect to the purchases of equity interests of CPPC Decorative Products
Co., Ltd. and CG OMNOVA Decorative Products (Shanghai) Co., Ltd., both CPPC
Decorative Products Co., Ltd. and CG OMNOVA Decorative Products (Shanghai) Co.,
Ltd. shall be wholly owned Subsidiaries of the Borrower and (z) such equity
purchases shall be of less than 50% of the equity securities of each of CPPC
Decorative Products Co., Ltd. and CG OMNOVA Decorative Products (Shanghai) Co.,
Ltd. and shall therefore not constitute Permitted Acquisitions,”

 

SECTION 3. Representations And Warranties of Borrower. The Borrower represents
and warrants that:

 

(a) the execution, delivery and performance by the Borrower of this Amendment
has been duly authorized by all necessary corporate action and is a legal, valid
and binding obligation of such Person enforceable against such Person in
accordance with its terms, except as the enforcement thereof may be subject to
(i) the effect of any applicable bankruptcy, insolvency, reorganization,
moratorium or similar law affecting creditors’ rights generally and (ii) general
principles of equity (regardless of whether such enforcement is sought in a
proceeding in equity or at law);

 

(b) each of the representations and warranties contained in the Credit Agreement
is true and correct in all material respects on and as of the date hereof as if
made on the date hereof; and

 

(c) neither the execution, delivery and performance of this Amendment nor the
consummation of the transactions contemplated hereby does or shall contravene,
result in a breach of, or violate (i) any provision of Borrower’s certificate or
articles of incorporation or bylaws, (ii) any law or regulation, or any order or
decree of any court or government instrumentality, or (iii) any indenture,
mortgage, deed of trust, lease, agreement or other instrument to which Borrower
is a party or by which it or any of its property is bound, except in any such
case to the extent such conflict or breach has been waived by a written waiver
document, a copy of which has been delivered to Agent on or before the date
hereof.

 

2



--------------------------------------------------------------------------------

SECTION 4. Acknowledgments Regarding Credit Agreement.

 

(a) Except as specifically amended above, the Credit Agreement and the other
Loan Documents shall remain in full force and effect and are hereby ratified and
confirmed.

 

(b) The execution, delivery and effectiveness of this Amendment shall not
operate as a waiver of any right, power or remedy of Agent or the Lenders under
the Credit Agreement or any other Loan Documents, nor constitute a waiver of any
provision of the Credit Agreement or any other Loan Documents. Upon the
effectiveness of this Amendment, each reference in the Credit Agreement and the
other Loan Documents to “this Agreement”, “hereunder”, “hereof, “herein” or
words of similar import shall mean and be a reference to the Credit Agreement,
as amended by this Amendment.

 

(c) Borrower hereby acknowledges and agrees that there is no defense, setoff or
counterclaim of any kind, nature or description to the Obligations or the
payment thereof when due.

 

SECTION 5. Costs And Expenses. As provided in Section 13.7 of the Credit
Agreement, the Borrower agrees to reimburse Agent for all fees, reasonable
out-of-pocket costs and expenses of the Agent (including attorney costs) in
connection with the preparation, execution, delivery and administration of this
Amendment (and the other documents to be delivered in connection herewith).

 

SECTION 6. Governing Law. THIS AMENDMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE INTERNAL LAWS (AS OPPOSED TO CONFLICTS OF LAWS PROVISIONS)
OF THE STATE OF ILLINOIS.

 

SECTION 7. Headings. Section headings in this Amendment are included herein for
convenience of reference only and shall not constitute a part of this Amendment
for any other purposes.

 

SECTION 8. Counterparts. This Amendment may be executed in any number of
counterparts, each of which when so executed shall be deemed an original, but
all such counterparts shall constitute one and the same instrument.

 

3



--------------------------------------------------------------------------------

SECTION 9. Effectiveness. This Amendment shall become effective upon:

 

(a) Receipt by the Agent of duly executed counterparts to this Amendment by the
Borrower and the Lenders;

 

(b) Borrower shall have executed a new Revolving Note in favor of each Lender
evidencing the aggregate Commitment of such Lender as set forth on Exhibit A
hereto;

 

(c) Borrower shall have paid to Agent, for the benefit of each Lender, a
commitment fee equal to twenty-five basis points (0.25%) on the aggregate amount
of the Commitment held by such Lender as set forth on Exhibit A hereto, which
commitment fee shall be fully earned and payable on the date hereof and Agent is
authorized to charge such commitment fees to the Revolving Loans of Borrower;
and

 

(d) Borrower shall have paid all other fees, costs and expenses incurred in
connection with this Amendment as provided in writing to Borrower by Agent and
Agent is authorized to charge such amounts to the Revolving Loans of Borrower.

 

[Signature Page Follows]

 

4



--------------------------------------------------------------------------------

This Amendment No. 1 to Amended and Restated Credit Agreement has been executed
as of the day and year first above written.

 

OMNOVA SOLUTIONS INC.

By:

 

/s/ M. E. Hicks

Its:

 

M. E. Hicks

Title:

 

Senior Vice President and CFO

JPMORGAN CHASE BANK, N.A.

By:

   

Its:

   

Title:

    PNC BANK, NATIONAL ASSOCIATION

By:

   

Its:

   

Title:

    FIFTH THIRD BANK

By:

   

Its:

   

Title:

    LASALLE BUSINESS CREDIT, LLC

By:

   

Its:

   

Title:

    KEY BANK NATIONAL ASSOCIATION

By:

   

Its:

   

Title:

   

 

S-1



--------------------------------------------------------------------------------

This Amendment No. 1 to Amended and Restated Credit Agreement has been executed
as of the day and year first above written.

 

OMNOVA SOLUTIONS INC.

By:

   

Its:

   

Title:

    JPMORGAN CHASE BANK, N.A.

By:

 

/s/ David A. Lehner

Its:

 

David A. Lehner

Title:

 

Vice President

PNC BANK, NATIONAL ASSOCIATION

By:

   

Its:

   

Title:

    FIFTH THIRD BANK

By:

   

Its:

   

Title:

    LASALLE BUSINESS CREDIT, LLC

By:

   

Its:

   

Title:

    KEY BANK NATIONAL ASSOCIATION

By:

   

Its:

   

Title:

   

 

S-1



--------------------------------------------------------------------------------

This Amendment No. 1 to Amended and Restated Credit Agreement has been executed
as of the day and year first above written.

 

OMNOVA SOLUTIONS INC.

By:

   

Its:

   

Title:

    JPMORGAN CHASE BANK, N.A.

By:

   

Its:

   

Title:

    PNC BANK, NATIONAL ASSOCIATION

By:

 

/s/ Peter Redington

Its:

 

Peter Redington

Title:

 

A.V.P.

FIFTH THIRD BANK

By:

   

Its:

   

Title:

    LASALLE BUSINESS CREDIT, LLC

By:

   

Its:

   

Title:

    KEY BANK NATIONAL ASSOCIATION

By:

   

Its:

   

Title:

   

 

S-1



--------------------------------------------------------------------------------

This Amendment No. 1 to Amended and Restated Credit Agreement has been executed
as of the day and year first above written.

 

OMNOVA SOLUTIONS INC.

By:

   

Its:

   

Title:

    JPMORGAN CHASE BANK, N.A.

By:

   

Its:

   

Title:

    PNC BANK, NATIONAL ASSOCIATION

By:

   

Its:

   

Title:

    FIFTH THIRD BANK

By:

 

/s/ Donald K. Mitchell

Its:

 

Donald K. Mitchell

Title:

 

Vice President

LASALLE BUSINESS CREDIT, LLC

By:

   

Its:

   

Title:

    KEY BANK NATIONAL ASSOCIATION

By:

   

Its:

   

Title:

   

 

S-1



--------------------------------------------------------------------------------

This Amendment No. 1 to Amended and Restated Credit Agreement has been executed
as of the day and year first above written.

 

OMNOVA SOLUTIONS INC.

By:

   

Its:

   

Title:

    JPMORGAN CHASE BANK, N.A.

By:

   

Its:

   

Title:

    PNC BANK, NATIONAL ASSOCIATION

By:

   

Its:

   

Title:

    FIFTH THIRD BANK

By:

   

Its:

   

Title:

    LASALLE BUSINESS CREDIT, LLC

By:

 

/s/ Trevor S. Townsend

Its:

 

Trevor S. Townsend

Title:

 

V. P.

KEY BANK NATIONAL ASSOCIATION

By:

   

Its:

   

Title:

   

 

S-1



--------------------------------------------------------------------------------

This Amendment No. 1 to Amended and Restated Credit Agreement has been executed
as of the day and year first above written.

 

OMNOVA SOLUTIONS INC.

By:

   

Its:

   

Title:

    JPMORGAN CHASE BANK, N.A.

By:

   

Its:

   

Title:

    PNC BANK, NATIONAL ASSOCIATION

By:

   

Its:

   

Title:

    FIFTH THIRD BANK

By:

   

Its:

   

Title:

    LASALLE BUSINESS CREDIT, LLC

By:

   

Its:

   

Title:

    KEY BANK NATIONAL ASSOCIATION

By:

 

/s/ John P. Dunn

Its:

 

John P. Dunn

Title:

 

Vice President

 

S-1



--------------------------------------------------------------------------------

EXHIBIT A

 

Schedule 1.2 to the Credit Agreement (Commitments)

 

Lender

--------------------------------------------------------------------------------

   Commitment


--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A.

   $ 27,000,000

PNC BANK, NATIONAL ASSOCIATION

   $ 18,000,000

FIFTH THIRD BANK

   $ 13,500,000

LASALLE BUSINESS CREDIT, LLC

   $ 18,000,000

KEY BANK NATIONAL ASSOCIATION

   $ 13,500,000



--------------------------------------------------------------------------------

SECOND AMENDED AND RESTATED REVOLVING LOAN NOTE

 

Chicago, Illinois

$18,000,000.00

 

December 28, 2007

 

FOR VALUE RECEIVED, the undersigned, OMNOVA SOLUTIONS INC., an Ohio corporation
(“Borrower”), HEREBY PROMISES TO PAY to the order of LaSalle Business Credit,
LLC (“Lender”), at the offices of JPMorgan Chase Bank, N.A., as Agent for
Lenders (“Agent”), at its address at 120 South LaSalle Street, Chicago, IL
60603, or at such other place as Agent may designate from time to time in
writing, in lawful money of the United States of America and in immediately
available funds, the amount of EIGHTEEN MILLION AND NO/100 DOLLARS
($18,000,000.00) or, if less, the aggregate unpaid amount of all Revolving Loans
made to the undersigned under the “Credit Agreement” (as hereinafter defined).
All capitalized terms used but not otherwise defined herein have the meanings
given to them in the Credit Agreement or in Annex A thereto.

 

This Second Amended and Restated Revolving Loan Note (this “Revolving Loan
Note”) is one of the Revolving Loan Notes issued pursuant to that certain
Amended and Restated Credit Agreement dated as of May 22, 2007 by and among
Borrower, Agent, Lender and the other Persons signatory thereto from time to
time as Lenders (including all annexes, exhibits and schedules thereto, and as
from time to time amended, restated, supplemented or otherwise modified, the
“Credit Agreement”), and is entitled to the benefit and security of the Credit
Agreement, the Security Agreement and all of the other Loan Documents referred
to therein. Reference is hereby made to the Credit Agreement for a statement of
all of the terms and conditions under which the Loans evidenced hereby are made
and are to be repaid. The date and amount of each Revolving Loan made by Lenders
to Borrower, the rates of interest applicable thereto and each payment made on
account of the principal thereof, shall be recorded by Agent on its books;
provided that the failure of Agent to make any such recordation shall not affect
the obligations of Borrower to make a payment when due of any amount owing under
the Credit Agreement or this Revolving Loan Note in respect of the Revolving
Loan made by Lender to Borrower.

 

The principal amount of the indebtedness evidenced hereby shall be payable in
the amounts and on the dates specified in the Credit Agreement, the terms of
which are hereby incorporated herein by reference. Interest thereon shall be
paid until such principal amount is paid in full at such interest rates and at
such times, and pursuant to such calculations, as are specified in the Credit
Agreement. The terms of the Credit Agreement are hereby incorporated herein by
reference.

 

If any payment on this Revolving Loan Note becomes due and payable on a day
other than a Business Day, the payment thereof shall be extended to the next
succeeding Business Day and, with respect to payments of principal, interest
thereon shall be payable at the then applicable rate during such extension.



--------------------------------------------------------------------------------

Upon and after the occurrence of any Event of Default, this Revolving Loan Note
may, as provided in the Credit Agreement, and without presentment, demand,
protest, notice of intent to accelerate, notice of acceleration or other legal
requirement of any kind (all of which are hereby expressly waived by Borrower),
be declared, and immediately shall become, due and payable.

 

Time is of the essence of this Revolving Loan Note.

 

Except as provided in the Credit Agreement, this Revolving Loan Note may not be
assigned by Lender to any Person.

 

THIS REVOLVING LOAN NOTE SHALL BE GOVERNED BY AND CONSTRUED AND ENFORCED IN
ACCORDANCE WITH THE INTERNAL LAWS OF THE STATE OF ILLINOIS WITHOUT REGARD TO
CONFLICTS OF LAW PRINCIPLES.

 

This Revolving Loan Note is issued in substitution of the Amended and Restated
Revolving Loan Note previously issued to Lender on May 22, 2007 in the amount of
$16,000,000 (the “Prior Note”). The Revolving Loans outstanding under the Prior
Note shall continue in all respects and this Revolving Loan Note shall not be
deemed to evidence a novation or a repayment and reborrowing of amounts
outstanding under the Prior Note.

 

2



--------------------------------------------------------------------------------

OMNOVA SOLUTIONS INC.

By:  

/s/ M. E. Hicks

Name:  

M. E. Hicks

Title:  

Senior Vice President and CFO

 

[Signature Page to Second Amended and Restated Revolving Note]



--------------------------------------------------------------------------------

SECOND AMENDED AND RESTATED REVOLVING LOAN NOTE

 

Chicago, Illinois

$13,500,000.00

 

December 28, 2007

 

FOR VALUE RECEIVED, the undersigned, OMNOVA SOLUTIONS INC., an Ohio corporation
(“Borrower”), HEREBY PROMISES TO PAY to the order of KeyBank National
Association (“Lender”), at the offices of JPMorgan Chase Bank, N.A., as Agent
for Lenders (“Agent”), at its address at 120 South LaSalle Street, Chicago, IL
60603, or at such other place as Agent may designate from time to time in
writing, in lawful money of the United States of America and in immediately
available funds, the amount of THIRTEEN MILLION FIVE HUNDRED THOUSAND AND NO/100
DOLLARS ($13,500,000.00) or, if less, the aggregate unpaid amount of all
Revolving Loans made to the undersigned under the “Credit Agreement” (as
hereinafter defined). All capitalized terms used but not otherwise defined
herein have the meanings given to them in the Credit Agreement or in Annex A
thereto.

 

This Second Amended and Restated Revolving Loan Note (this “Revolving Loan
Note”) is one of the Revolving Loan Notes issued pursuant to that certain
Amended and Restated Credit Agreement dated as of May 22, 2007 by and among
Borrower, Agent, Lender and the other Persons signatory thereto from time to
time as Lenders (including all annexes, exhibits and schedules thereto, and as
from time to time amended, restated, supplemented or otherwise modified, the
“Credit Agreement”), and is entitled to the benefit and security of the Credit
Agreement, the Security Agreement and all of the other Loan Documents referred
to therein. Reference is hereby made to the Credit Agreement for a statement of
all of the terms and conditions under which the Loans evidenced hereby are made
and are to be repaid. The date and amount of each Revolving Loan made by Lenders
to Borrower, the rates of interest applicable thereto and each payment made on
account of the principal thereof, shall be recorded by Agent on its books;
provided that the failure of Agent to make any such recordation shall not affect
the obligations of Borrower to make a payment when due of any amount owing under
the Credit Agreement or this Revolving Loan Note in respect of the Revolving
Loan made by Lender to Borrower.

 

The principal amount of the indebtedness evidenced hereby shall be payable in
the amounts and on the dates specified in the Credit Agreement, the terms of
which are hereby incorporated herein by reference. Interest thereon shall be
paid until such principal amount is paid in full at such interest rates and at
such times, and pursuant to such calculations, as are specified in the Credit
Agreement. The terms of the Credit Agreement are hereby incorporated herein by
reference.

 

If any payment on this Revolving Loan Note becomes due and payable on a day
other than a Business Day, the payment thereof shall be extended to the next
succeeding Business Day and, with respect to payments of principal, interest
thereon shall be payable at the then applicable rate during such extension.



--------------------------------------------------------------------------------

Upon and after the occurrence of any Event of Default, this Revolving Loan Note
may, as provided in the Credit Agreement, and without presentment, demand,
protest, notice of intent to accelerate, notice of acceleration or other legal
requirement of any kind (all of which are hereby expressly waived by Borrower),
be declared, and immediately shall become, due and payable.

 

Time is of the essence of this Revolving Loan Note.

 

Except as provided in the Credit Agreement, this Revolving Loan Note may not be
assigned by Lender to any Person.

 

THIS REVOLVING LOAN NOTE SHALL BE GOVERNED BY AND CONSTRUED AND ENFORCED IN
ACCORDANCE WITH THE INTERNAL LAWS OF THE STATE OF ILLINOIS WITHOUT REGARD TO
CONFLICTS OF LAW PRINCIPLES.

 

This Revolving Loan Note is issued in substitution of the Amended and Restated
Revolving Loan Note previously issued to Lender on May 22, 2007 in the amount of
$12,000,000(the “Prior Note”). The Revolving Loans outstanding under the Prior
Note shall continue in all respects and this Revolving Loan Note shall not be
deemed to evidence a novation or a repayment and reborrowing of amounts
outstanding under the Prior Note.

 

2



--------------------------------------------------------------------------------

OMNOVA SOLUTIONS INC.

By:  

/s/ M. E. Hicks

Name:  

M. E. Hicks

Title:  

Senior Vice President and CFO

 

[Signature Page to Second Amended and Restated Revolving Note]



--------------------------------------------------------------------------------

SECOND AMENDED AND RESTATED REVOLVING LOAN NOTE

 

Chicago, Illinois

$18,000,000.00

 

December 28, 2007

 

FOR VALUE RECEIVED, the undersigned, OMNOVA SOLUTIONS INC., an Ohio corporation
(“Borrower”), HEREBY PROMISES TO PAY to the order of PNC Bank, National
Association (“Lender”), at the offices of JPMorgan Chase Bank, N.A., as Agent
for Lenders (“Agent”), at its address at 120 South LaSalle Street, Chicago, IL
60603, or at such other place as Agent may designate from time to time in
writing, in lawful money of the United States of America and in immediately
available funds, the amount of EIGHTEEN MILLION AND NO/100 DOLLARS
($18,000,000.00) or, if less, the aggregate unpaid amount of all Revolving Loans
made to the undersigned under the “Credit Agreement” (as hereinafter defined).
All capitalized terms used but not otherwise defined herein have the meanings
given to them in the Credit Agreement or in Annex A thereto.

 

This Second Amended and Restated Revolving Loan Note (this “Revolving Loan
Note”) is one of the Revolving Loan Notes issued pursuant to that certain
Amended and Restated Credit Agreement dated as of May 22, 2007 by and among
Borrower, Agent, Lender and the other Persons signatory thereto from time to
time as Lenders (including all annexes, exhibits and schedules thereto, and as
from time to time amended, restated, supplemented or otherwise modified, the
“Credit Agreement”), and is entitled to the benefit and security of the Credit
Agreement, the Security Agreement and all of the other Loan Documents referred
to therein. Reference is hereby made to the Credit Agreement for a statement of
all of the terms and conditions under which the Loans evidenced hereby are made
and are to be repaid. The date and amount of each Revolving Loan made by Lenders
to Borrower, the rates of interest applicable thereto and each payment made on
account of the principal thereof, shall be recorded by Agent on its books;
provided that the failure of Agent to make any such recordation shall not affect
the obligations of Borrower to make a payment when due of any amount owing under
the Credit Agreement or this Revolving Loan Note in respect of the Revolving
Loan made by Lender to Borrower.

 

The principal amount of the indebtedness evidenced hereby shall be payable in
the amounts and on the dates specified in the Credit Agreement, the terms of
which are hereby incorporated herein by reference. Interest thereon shall be
paid until such principal amount is paid in full at such interest rates and at
such times, and pursuant to such calculations, as are specified in the Credit
Agreement. The terms of the Credit Agreement are hereby incorporated herein by
reference.

 

If any payment on this Revolving Loan Note becomes due and payable on a day
other than a Business Day, the payment thereof shall be extended to the next
succeeding Business Day and, with respect to payments of principal, interest
thereon shall be payable at the then applicable rate during such extension.



--------------------------------------------------------------------------------

Upon and after the occurrence of any Event of Default, this Revolving Loan Note
may, as provided in the Credit Agreement, and without presentment, demand,
protest, notice of intent to accelerate, notice of acceleration or other legal
requirement of any kind (all of which are hereby expressly waived by Borrower),
be declared, and immediately shall become, due and payable.

 

Time is of the essence of this Revolving Loan Note.

 

Except as provided in the Credit Agreement, this Revolving Loan Note may not be
assigned by Lender to any Person.

 

THIS REVOLVING LOAN NOTE SHALL BE GOVERNED BY AND CONSTRUED AND ENFORCED IN
ACCORDANCE WITH THE INTERNAL LAWS OF THE STATE OF ILLINOIS WITHOUT REGARD TO
CONFLICTS OF LAW PRINCIPLES.

 

This Revolving Loan Note is issued in substitution of the Amended and Restated
Revolving Loan Note previously issued to Lender on May 22, 2007 in the amount of
$ 16,000,000 (the “Prior Note”). The Revolving Loans outstanding under the Prior
Note shall continue in all respects and this Revolving Loan Note shall not be
deemed to evidence a novation or a repayment and reborrowing of amounts
outstanding under the Prior Note.

 

2



--------------------------------------------------------------------------------

OMNOVA SOLUTIONS INC.

By:  

/s/ M. E. Hicks

Name:  

M. E. Hicks

Title:  

Senior Vice President and CFO

 

[Signature Page to Second Amended and Restated Revolving Note]



--------------------------------------------------------------------------------

SECOND AMENDED AND RESTATED REVOLVING LOAN NOTE

 

Chicago, Illinois

$13,500,000.00

 

December 28, 2007

 

FOR VALUE RECEIVED, the undersigned, OMNOVA SOLUTIONS INC., an Ohio corporation
(“Borrower”), HEREBY PROMISES TO PAY to the order of Fifth Third Bank
(“Lender”), at the offices of JPMorgan Chase Bank, N.A., as Agent for Lenders
(“Agent”), at its address at 120 South LaSalle Street, Chicago, IL 60603, or at
such other place as Agent may designate from time to time in writing, in lawful
money of the United States of America and in immediately available funds, the
amount of THIRTEEN MILLION AND FIVE HUNDRED THOUSAND AND NO/100 DOLLARS
($13,500,000.00) or, if less, the aggregate unpaid amount of all Revolving Loans
made to the undersigned under the “Credit Agreement” (as hereinafter defined).
All capitalized terms used but not otherwise defined herein have the meanings
given to them in the Credit Agreement or in Annex A thereto.

 

This Second Amended and Restated Revolving Loan Note (this “Revolving Loan
Note”) is one of the Revolving Loan Notes issued pursuant to that certain to
Amended and Restated Credit Agreement dated as of May 22, 2007 by and among
Borrower, Agent, Lender and the other Persons signatory thereto from time to
time as Lenders (including all annexes, exhibits and schedules thereto, and as
from time to time amended, restated, supplemented or otherwise modified, the
“Credit Agreement”), and is entitled to the benefit and security of the Credit
Agreement, the Security Agreement and all of the other Loan Documents referred
to therein. Reference is hereby made to the Credit Agreement for a statement of
all of the terms and conditions under which the Loans evidenced hereby are made
and are to be repaid. The date and amount of each Revolving Loan made by Lenders
to Borrower, the rates of interest applicable thereto and each payment made on
account of the principal thereof, shall be recorded by Agent on its books;
provided that the failure of Agent to make any such recordation shall not affect
the obligations of Borrower to make a payment when due of any amount owing under
the Credit Agreement or this Revolving Loan Note in respect of the Revolving
Loan made by Lender to Borrower.

 

The principal amount of the indebtedness evidenced hereby shall be payable in
the amounts and on the dates specified in the Credit Agreement, the terms of
which are hereby incorporated herein by reference. Interest thereon shall be
paid until such principal amount is paid in full at such interest rates and at
such times, and pursuant to such calculations, as are specified in the Credit
Agreement. The terms of the Credit Agreement are hereby incorporated herein by
reference.

 

If any payment on this Revolving Loan Note becomes due and payable on a day
other than a Business Day, the payment thereof shall be extended to the next
succeeding Business Day and, with respect to payments of principal, interest
thereon shall be payable at the then applicable rate during such extension.



--------------------------------------------------------------------------------

Upon and after the occurrence of any Event of Default, this Revolving Loan Note
may, as provided in the Credit Agreement, and without presentment, demand,
protest, notice of intent to accelerate, notice of acceleration or other legal
requirement of any kind (all of which are hereby expressly waived by Borrower),
be declared, and immediately shall become, due and payable.

 

Time is of the essence of this Revolving Loan Note.

 

Except as provided in the Credit Agreement, this Revolving Loan Note may not be
assigned by Lender to any Person.

 

THIS REVOLVING LOAN NOTE SHALL BE GOVERNED BY AND CONSTRUED AND ENFORCED IN
ACCORDANCE WITH THE INTERNAL LAWS OF THE STATE OF ILLINOIS WITHOUT REGARD TO
CONFLICTS OF LAW PRINCIPLES.

 

This Revolving Loan Note is issued in substitution of the Amended and Restated
Revolving Loan Note previously issued to Lender on May 22, 2007 in the amount of
$12,000,000 (the “Prior Note”). The Revolving Loans outstanding under the Prior
Note shall continue in all respects and this Revolving Loan Note shall not be
deemed to evidence a novation or a repayment and reborrowing of amounts
outstanding under the Prior Note.

 

2



--------------------------------------------------------------------------------

OMNOVA SOLUTIONS INC.

By:  

/s/ M. E. Hicks

Name:  

M. E. Hicks

Title:  

Senior Vice President and CFO

 

[Signature Page to Second Amended and Restated Revolving Note]



--------------------------------------------------------------------------------

SECOND AMENDED AND RESTATED REVOLVING LOAN NOTE

 

Chicago, Illinois

$27,000,000.00

 

December 28, 2007

 

FOR VALUE RECEIVED, the undersigned, OMNOVA SOLUTIONS INC., an Ohio corporation
(“Borrower”), HEREBY PROMISES TO PAY to the order of JPMorgan Chase Bank, N.A.
(“Lender”), at the offices of JPMorgan Chase Bank, N.A., as Agent for Lenders
(“Agent”), at its address at 120 South LaSalle Street, Chicago, IL 60603, or at
such other place as Agent may designate from time to time in writing, in lawful
money of the United States of America and in immediately available funds, the
amount of TWENTY SEVEN MILLION AND NO/100 DOLLARS ($27,000,000.00) or, if less,
the aggregate unpaid amount of all Revolving Loans made to the undersigned under
the “Credit Agreement” (as hereinafter defined). All capitalized terms used but
not otherwise defined herein have the meanings given to them in the Credit
Agreement or in Annex A thereto.

 

This Second Amended and Restated Revolving Loan Note (this “Revolving Loan
Note”) is one of the Revolving Loan Notes issued pursuant to that certain
Amended and Restated Credit Agreement dated as of May 22, 2007 by and among
Borrower, Agent, Lender and the other Persons signatory thereto from time to
time as Lenders (including all annexes, exhibits and schedules thereto, and as
from time to time amended, restated, supplemented or otherwise modified, the
“Credit Agreement”), and is entitled to the benefit and security of the Credit
Agreement, the Security Agreement and all of the other Loan Documents referred
to therein. Reference is hereby made to the Credit Agreement for a statement of
all of the terms and conditions under which the Loans evidenced hereby are made
and are to be repaid. The date and amount of each Revolving Loan made by Lenders
to Borrower, the rates of interest applicable thereto and each payment made on
account of the principal thereof, shall be recorded by Agent on its books;
provided that the failure of Agent to make any such recordation shall not affect
the obligations of Borrower to make a payment when due of any amount owing under
the Credit Agreement or this Revolving Loan Note in respect of the Revolving
Loan made by Lender to Borrower.

 

The principal amount of the indebtedness evidenced hereby shall be payable in
the amounts and on the dates specified in the Credit Agreement, the terms of
which are hereby incorporated herein by reference. Interest thereon shall be
paid until such principal amount is paid in full at such interest rates and at
such times, and pursuant to such calculations, as are specified in the Credit
Agreement. The terms of the Credit Agreement are hereby incorporated herein by
reference.

 

If any payment on this Revolving Loan Note becomes due and payable on a day
other than a Business Day, the payment thereof shall be extended to the next
succeeding Business Day and, with respect to payments of principal, interest
thereon shall be payable at the then applicable rate during such extension.



--------------------------------------------------------------------------------

Upon and after the occurrence of any Event of Default, this Revolving Loan Note
may, as provided in the Credit Agreement, and without presentment, demand,
protest, notice of intent to accelerate, notice of acceleration or other legal
requirement of any kind (all of which are hereby expressly waived by Borrower),
be declared, and immediately shall become, due and payable.

 

Time is of the essence of this Revolving Loan Note.

 

Except as provided in the Credit Agreement, this Revolving Loan Note may not be
assigned by Lender to any Person.

 

THIS REVOLVING LOAN NOTE SHALL BE GOVERNED BY AND CONSTRUED AND ENFORCED IN
ACCORDANCE WITH THE INTERNAL LAWS OF THE STATE OF ILLINOIS WITHOUT REGARD TO
CONFLICTS OF LAW PRINCIPLES.

 

This Revolving Loan Note is issued in substitution of the Amended and Restated
Revolving Loan Note issued to Lender on May 22, 2007 in the amount of
$24,000,000 (the “Prior Note”). The Revolving Loans outstanding under the Prior
Note shall continue in all respects and this Revolving Loan Note shall not be
deemed to evidence a novation or a repayment and reborrowing of amounts
outstanding under the Prior Note.

 

2



--------------------------------------------------------------------------------

OMNOVA SOLUTIONS INC.

By:  

/s/ M. E. Hicks

Name:  

M. E. Hicks

Title:  

Senior Vice President and CFD

 

[Signature Page to Second Amended and Restated Revolving Note]